DETAILED ACTION
Claims 15-16 are withdrawn from consideration.  Claims 1-14 and 17-20 are canceled.  Claims 21-57 are new.  A complete action on the merits of pending claims 21-57 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Withdrawal of Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claims
Since the finality of the previous rejection is withdrawn the claims filed 12/17/21 are being examined.  The claims filed after the previous final rejection could only be entered in an RCE; thus, a second non-final rejection would not be necessary.    
Claim Objections
Claim 22-57 are objected to because of the following informalities:  
Claims 22-57 are missing a comma (,) after the stating the claim of which they depend.
Claims 49 and 50 appear to be the exact same claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 27, 37, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26, 27, 37, and 41 recite the limitation "said sidewall".  There is insufficient antecedent basis for this limitation in the claim.  In claim 21, there is only antecedent basis for “outer wall” and “inner wall”. 
Claim Rejections - 35 USC § 103
Claims 21, 22, 29-31, 35-50, 53, and 55-57 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano US 20140309675 (Maisano) in view of Zadno-Azizi US 6231588 (Zadno).
Regarding claims 21, 29, and 53, Maisano teaches a sheath having a proximal and distal end (Fig. 5D catheter 38/54) and at least one lumen extending between said sheath proximal end and said sheath distal end (par. [0421] catheter lumen 52), said sheath comprising an outer wall (Fig. 5D wall next to balloon) and an inner wall wherein said inner wall faces said at least one lumen (Fig. 5D wall next to lumen) and wherein said sheath comprises at least one inflation port (Fig. 5B); a balloon extending circumferentially around at least a portion of said sheath outer wall adjacent said sheath distal end (Fig. 5 A balloon 74/80), wherein said balloon is changeable from a first configuration for sheath implantation (Fig. 5A) to a second configuration wherein said balloon is expanded and overhangs and extends distally from said sheath distal end to stabilize said transseptal insertion device for puncturing the cardiac interatrial septum (Fig. 3Cc and 5D) and wherein said outer wall port of said at least one inflation port is in fluid communication with said balloon (Fig. 5B); and a dilator (Fig. 5D 50) positioned within said sheath lumen and moveable along the length thereof wherein said dilator includes a distal end configured for puncturing the interatrial septum (Fig. 5D dilator tip 16), and said dilator is moveable from an insertion position (Fig. 1A) and a penetrating position wherein said dilator distal end extends distally from said sheath distal end when the septum is penetrated and said dilator distal end contacts the interatrial septum for puncturing (Fig. 1C) and further comprising a sheath fluid port adjacent the sheath proximal end, said sheath fluid port being in fluid communication with said sheath for providing fluid to said sheath (par. [0430]).
Maisano does not explicitly teach comprising an outer wall port defined by said outer wall and an inner wall port defined by said inner wall wherein said outer wall port is in fluid communication with said inner wall port wherein said inflation port extends perpendicular to said sheath at least one lumen.
Zadno, in an analogous device seeking to inflate a balloon, teaches different ways to inflate a balloon.  One of the ways is having fluid in the main lumen with a port 376 which is perpendicular to the sheath.  The port is made through the inner and outer wall of the sheath (Fig. 4B).  There are other ways to inflate the balloon like ending the shaft in the balloon for inflation (Fig. 3A) or having an inflation lumen around the main lumen (Fig. 2A).  As demonstrated by the reference there are a plethora of ways to inflate a balloon. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to substitute the fluid inflation mechanism of Maisano with perpendicular ports going from the inner wall of the sheath to the outer wall of the sheath.  It is seen to preform equally as well and would yield the predictable result of inflating the balloon.
Regarding claim 22, Maisano teaches wherein said balloon defines an open center and said dilator distal end, in said penetrating position, extends through said balloon open center and radially inwardly from said balloon to contact said cardiac interatrial septum (Fig. 3C and 5D and par. [0421]).
Regarding claim 30, Maisano further comprising a marker detectable by diagnostic imaging for determining positioning of said device (par. [0432]).
Regarding claim 31, Maisano wherein said marker is on said balloon (par. [0432]). 
Regarding claim 35, Maisano teaches wherein said balloon remains in said second configuration when said dilator is in said penetrating position (Fig. 5C).
Regarding claim 36, Maisano teaches wherein said balloon in said second configuration tents said dilator distal tip on the septum when said dilator is in said penetrating position (Fig. 5C).
Regarding claim 37, Maisano teaches wherein said balloon is annular and extends circumferentially around said sidewall outer surface at least in said first configuration (Fig. 5A).
Regarding claim 38, Maisano teaches wherein in said insertion position, said dilator distal end is located proximal to said sheath distal end (par. [0402]).
Regarding claim 39, Maisano teaches wherein said dilator distal end is sharp to penetrate said interatrial septum (Fig. 1C).
Regarding claim 40, Maisano teaches wherein said sheath is flexible (Fig. 1C the sheath’s distal end is able to bend).
Regarding claim 41, Maisano teaches wherein said dilator has a diameter at least equal to a diameter defined by said sidewall inner surface (Fig. 5A they appear to be the same par. [0019] the diameters of all longitudinal members are between 0.1 and 0.5 mm which indicates that they are able to be the same size).
Regarding claim 42, Maisano teaches wherein said dilator defines a central lumen and said transseptal insertion device further comprises a wire extending through said dilator central lumen wherein said wire is selectively advanced distally (Fig. 5A puncturing element 32).
Regarding claim 43, Maisano teaches wherein said wire is extended distally from said dilator distal end in said penetrating position to penetrate the septum (par. [0425]).
Regarding claim 44, Maisano teaches wherein said dilator is non-linear (Fig. 5D it is tapered and is able to turn).
Regarding claim 45, Maisano teaches wherein said sheath is malleable to accommodate said non-linear dilator (par. [0103]).
Regarding claim 46, Maisano teaches wherein said dilator is flexible (Fig. 1C it is able to move and turn).
Regarding claim 47, Maisano teaches wherein said dilator distal end is operatively connected to an energy source for penetrating the interatrial septum (par. [0425] whatever is moving the device distal to puncture.  It would be the operator or another device such as an actuator.  Whatever is giving the device kinetic energy to move distally is the energy source.  If RF/electrical energy is meant here then look at the rejection with Kurth below).
Regarding claim 48, Maisano teaches wherein said dilator defines a central lumen and said transseptal insertion device further comprises a wire extending through said dilator central lumen (Fig. 5A puncturing element 32) wherein said wire is selectively advanced distally so as to extend distally beyond said dilator distal end (par. [0425]).
Regarding claims 49 and 50, Maisano teaches wherein said dilator transfers energy from said energy source to said wire wherein said wire is extended distally from said dilator distal end in said penetrating position to penetrate the septum (par. [0425]).
Regarding claim 55, Maisano teaches wherein said sheath comprises a stiff proximal portion and a flexible distal portion (par. [0407] the sheath is in the handle causing stability Fig. 1C the distal end flexes in different directions).
Regarding claim 56, Maisano teaches further comprising a stabilizer configured to receive said sheath proximal end for supporting said sheath proximal end in an operative position (Fig. 1A handle 4 and par. [0407]).
Regarding claim 57, Maisano teaches wherein said stabilizer comprises a stabilizing platform and at least one connecting arm configured for receipt of said sheath proximal end (Fig. 1A portion of housing 4 with knobs 6a and 6b).
Claims 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano and Zadno as applied to claim 30 above, and further in view of Hartley et al US 20080132937 (Hartley) and Kupiechi US 6440097 (Kupiechi).
Regarding claims 23-28, Maisano and Zadno do not explicitly teach wherein said dilator includes a dilator seal for selectively sealing the fluid communication between said balloon and said inner wall port in said insertion position, wherein said dilator seal is positioned proximally of said dilator distal end a predetermined distance such that said balloon remains in said second configuration when said dilator is in said penetrating position, wherein said dilator seal is removeable to provide fluid communication between said balloon and said inner wall port after insertion of said transseptal insertion device, wherein said dilator seal is positioned adjacent said dilator distal end and is configured to cooperate with said sidewall inner wall to seal a circumferential gap between said dilator and said sheath inner wall, wherein said dilator seal has a diameter at least equal to a diameter defined by said sidewall inner wall and extends circumferentially around said dilator, and wherein said dilator seal is moved distally when said dilator is moved to said penetrating position and wherein said balloon reverts from said second configuration to said first configuration.
Hartley, in an analogous device teaches, wherein the dilator includes a dilator seal (Fig. 3 widest part of dilator cone 8) that is greater in diameter than the lumen and provides a water-tight seal of the lumen while the dilator seal remains within the lumen (par. [0006] dilator cone provides a fluid tight seal at the end of the shaft).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the dilator of Maisano to have a seal, as taught by Hartley.  This allows for elective flow through the lumen of the device (Hartley par. [0006]).  The seal being larger than the space it is sealing is known in the art.  For instance, a syringe the plunger is larger than the inside of the tube to keep it liquid tight.
Hartley does not explicitly teach wherein said dilator seal is removeable to provide fluid communication between said balloon and said inner wall port after insertion of said transseptal insertion device, and wherein said dilator seal is moved distally when said dilator is moved to said penetrating position and wherein said balloon reverts from said second configuration to said first configuration.
Kupiechi, in an analogous balloon device, teaches using a seal (Fig. 1 valve 104) to close the end of the shaft (Fig. 1 lumen 111) and the balloon is inflated with the valve seated (col. 9 lines 46-57).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Maisano and Hartley to use a sliding valve since it is a known technique in the art for inflating a balloon (Chin in the related art also uses a sliding valve).  Since the seal of the valve is what makes the inflation possible it is capable of releasing the fluid when it is moved out of the seated position.
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano and Zadno as applied to claim 30 above, and further in view of Beasley et al US 20150165170 (Beasley).
Regarding claims 32-34,  Maisano and Zadno do not explicitly teach wherein said marker is positioned on an outer surface of said balloon and comprises at least one vertical portion and at least two perpendicular portions to identify rotational positioning of said balloon using said diagnostic imaging, wherein said at least one vertical portion and said at two perpendicular portions form a letter E, and wherein said marker is a ring positioned circumferentially on said balloon wherein diagnostic imaging is used to assess said marker.
Beasley, in an analogous device, teaches where the markers can be in the shape of an M, which is more or less a sideways E, or any other number or letter, such as an O (par. [0079]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the markers of Maisano to be the letter E or any other letter or number, as taught by Beasley, so that the user is aware of the location of the parts of the device (Beasley par. [0079]).
Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Maisano and Zadno as applied to claim 21 above, and further in view of Kurth et al US 20150173794 (Kurth).
Regarding claims 51, and 52, Maisano and Zadno do not explicitly teach wherein said dilator distal end comprises a cap for delivering RF energy for penetrating the septum and wherein said cap is an RF electrode.
	Kurth, in an analogous insertion device, teaches where the dilator can have a bipolar or unipolar electrode configuration on it.  The power used is RF energy (par. [0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the RF power capabilities of Kurth into the dilator of Maisano to so the tissue can be heated, aiding in the puncturing of the cardiac tissue (Kurth par. [0093]).
Claims 54 is rejected under 35 U.S.C. 103 as being unpatentable over Maisano and Zadno as applied to claim 21 above, and further in view of Warnking et al US 20160008636 (Warnking).
Regarding claim 54, Maisano and Zadno do not explicitly teach further comprising a mechanical deflection mechanism comprising a pull wire anchor (par. [0051] pull wire 44 anchored to distal sheath) operatively connected to said sheath distal end and a pull wire actuator operatively connected to said pull wire anchor wherein said pull wire actuator is rotated to apply force to said pull wire anchor to bend said sheath distal end (par. [0052] applying torque force on the handle to move the distal end of the sheath via pull wire 44).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to the moving mechanism in Maisano to have a pull wire actuation as in Warnking.  Pull wires to make catheters turn in a known technique in the art that yields the predictable result or steering the catheter in the direction desired by the operator.  
Response to Arguments
Applicant’s arguments with respect to claim 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794